UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7144


FRANK JOHNSON LEE,

                Petitioner - Appellant,

          v.

UNKNOWN; DIRECTOR, Virginia Department of Corrections,

                Respondents- Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Anthony John Trenga,
District Judge. (1:14-cv-00854-AJT-JFA)


Submitted:   November 19, 2015            Decided:   November 24, 2015


Before NIEMEYER, KING, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Frank Johnson Lee, Appellant Pro Se. Eugene Paul Murphy, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Frank     Johnson       Lee     seeks    to    appeal     the    district       court’s

order     dismissing        as       untimely       his    28   U.S.C.       § 2254     (2012)

petition.       The order is not appealable unless a circuit justice

or    judge    issues      a    certificate         of    appealability.         28     U.S.C.

§ 2253(c)(1)(A) (2012).                A certificate of appealability will not

issue     absent      “a       substantial      showing         of     the   denial     of     a

constitutional right.”                28 U.S.C. § 2253(c)(2) (2012).                  When the

district court denies relief on the merits, a prisoner satisfies

this    standard      by    demonstrating           that   reasonable        jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                   Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see     Miller-El      v.    Cockrell,        537 U.S. 322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                Slack,
529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Lee has not made the requisite showing.                              Accordingly, we deny

Lee’s     motions     for        a    certificate         of    appealability      and       for

injunctive relief pending appeal, and dismiss the appeal.                                     We

dispense       with      oral        argument    because        the     facts    and     legal



                                                2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3